Citation Nr: 1620945	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  03-34 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to separate evaluations for neurological manifestations of chronic lumbosacral strain.

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a left meniscectomy.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 1994 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  The August 1994 rating decision denied higher evaluations for the Veteran's low back and left knee disabilities.  The March 2010 rating decision denied service connection for hepatitis C.

In November 1995, the Veteran testified before a Decision Review Officer about his back and knee disabilities.  A hearing with respect to his hepatitis C claim was scheduled for April 2015 but the Veteran failed to appear.  As such, his hearing request is deemed withdrawn. 

In May 1997, March 1999, and August 2000, the Board remanded the low back and left knee claims for additional development.  In March 2007, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court granted a joint motion vacating the Board's decision and returning the matters to the Board.

In February 2009 and August 2010, the Board remanded the low back and left knee claims for further development.  In May 2015, the Board denied higher evaluations for those disabilities and denied service connection for hepatitis C.  The Veteran again appealed to the Court.  In December 2015, the Court granted a joint motion for partial remand vacating the Board's decision with respect to a higher evaluation for the left knee disability and service connection for hepatitis C and returning those matters, along with the issue of entitlement to separate evaluations for neurological manifestations of chronic lumbosacral strain, to the Board.  Per the joint motion, the Court dismissed the issue of entitlement to a higher evaluation for orthopedic manifestations of chronic lumbosacral strain.  Thus, the remaining issues are as listed on the title page.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic lumbosacral strain has not been manifested by any neurological manifestations.  

2.  The Veteran's residuals of a left meniscectomy have not been manifested by recurrent subluxation or lateral instability at any time during the appeal period.

3.  From February 14, 1996, to July 6, 1999, the Veteran's residuals of a left meniscectomy were manifested by extension limited to 40 degrees.

4.  Prior to February 14, 1996, and from July 7, 1999, the Veteran's residuals of a left meniscectomy have been manifested by flexion limited to at most 100 degrees and extension limited to at most 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for separate evaluations for neurological manifestations of chronic lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.124a, Diagnostic Code 8520 (2015).  

2.  Resolving reasonable doubt in the Veteran's favor, from February 14, 1996, to July 6, 1999, the criteria for a rating of 40 percent, but not higher, for residuals of a left meniscectomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2015).

3.  Prior to February 14, 1996, and from July 7, 1999, the criteria for a rating in excess of 30 percent for residuals of a left meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  
That duty has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with numerous examinations to ascertain the nature and severity of his disabilities.  The Board finds the examination report to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

The Veteran's representative requested that additional VA examinations be completed due to the age of the previous examinations.  However, notwithstanding the important fact that this case has been ongoing for over 20 years, the "mere passage of time" does not render an old examination inadequate. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this regard, specific assertions as to how the Veteran's back and left knee have worsened since his last VA examinations in May 2009 were not provided.  There is no objective evidence indicating that there has been a material change in the severity of his back and left knee since the last VA examination.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board acknowledges the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In this case, VA received the Veteran's claim for an increased rating for his back and left knee in November 1993.

Chronic Lumbosacral Strain

Initially, the Board reiterates that the only issue remaining on appeal with respect to the low back disability is whether the Veteran is entitled to separate evaluations for neurological manifestations of chronic lumbosacral strain.  The analysis below will focus only on that issue.

The record indicates that the Veteran had a chronic lumbosacral strain when he was discharged from service.  The record also indicates that he was in an automobile accident after service in September 1976 when he fractured his spine.  The fracture to the spine is a post-service event, and the Veteran has not attempted to relate that fracture to service.  When he was examined in 1976, X-rays were taken, and there was no showing of intervertebral disc syndrome.  The record further indicates that he was in a work-related accident in June 1989 which was the cause of significant worsening of his spine condition.  It was after this accident that intervertebral disc syndrome was first diagnosed and neurological manifestations were noted.  April 1998 VA medical records indicate that the Veteran has had chronic low back pain with numbness and tingling in the right lower extremity since a work-related injury in the late 1980s.  A November 2004 VA medical record reflects the Veteran's report of having right lower extremity pain, numbness, and tingling since 1989.

In a January 1991 private medical record, a physician made a specific determination that the Veteran sustained a herniated lumbar disc at L5-S1 on the right as a result of the accident at work on June 22, 1989.  This conclusion was also made by a VA examiner in a July 1999 examination report, in which the examiner stated that the nerve root compression at S1 and disk herniation at L5-S1 were not service-related.  In a November 2001 VA examination report, another examiner stated that it was of low likelihood that the injury sustained in service contributed significantly to the Veteran's current pain, noting that the Veteran held a labor job for many years thereafter without difficulty and imaging studies and workup were unremarkable except for the congenital anomaly.  

In another November 2001 VA examination report, a different examiner stated that the Veteran's service-connected disability contributed to the current level of disability.  In making that assessment, however, the examiner only discussed flare-ups of pain and limitation of motion.  There was no mention of any neurological symptoms.  Similarly, while subsequent VA and private medical records reflect neurological manifestations, particularly those of the right lower extremity, none of those records relates those manifestations to the service-connected chronic lumbosacral strain.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Here, the record indicates a specific post-service low back injury with resultant neurological disabilities and both a private physician and a VA examiner have opined that those disabilities are not related to service.  Another VA examiner has opined that the Veteran's in-service injury did not contribute significantly to the Veteran's current level of disability.  As the VA examiners based their opinions on both examination of the Veteran and review of the claims folder, the Board finds their opinions to be of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  While another VA examiner stated that the Veteran's chronic lumbosacral strain contributed to his current level of disability, the examiner only discussed flare-ups of pain and limitation of motion.  Thus, that opinion is of little probative value in establishing that the chronic lumbosacral strain is manifested by neurological symptoms.  Id.  

VA medical records reflect the Veteran's own report of developing neurological manifestations after the 1989 work-related injury.  As those reports were made during the receipt of medical care, the Board finds them to be of great probative value.  Id.  

Thus, the Veteran's neurological manifestations, particularly radiculopathy of the right lower extremity, have been attributed to nonservice-connected disabilities.  The Veteran's chronic lumbosacral strain has not been manifested by any neurological manifestations.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14 (2015).  As the neurological manifestations of radiculopathy of the lower extremities have been attributed to nonservice-connected disabilities, separate evaluations for neurological manifestations of chronic lumbosacral strain are not warranted at any time during the appeal period.  

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of neurological symptoms to after a post-service injury and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his neurological manifestations.  As discussed above, the medical evidence shows that his neurological manifestations are not related to active service or service-connected chronic lumbosacral strain.

In conclusion, separate evaluations for neurological manifestations of chronic lumbosacral strain are not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Meniscectomy

Service connection for residuals of a left meniscectomy was awarded by means of an August 1976 rating decision and assigned a noncompensable evaluation.  The Veteran filed a claim for increase in November 1993.  In a March 1996 decision, a Hearing Officer awarded a 10 percent evaluation, effective November 23, 1993.  In a February 2002 rating decision, the RO awarded a 30 percent evaluation under Diagnostic Code 5003-5257, effective November 23, 1993.  Thus, his disability has been evaluated as residuals under Diagnostic Code 5257 for other leg impairment.  38 C.F.R. § 4.27 (2015).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a (2015).  

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a 0 percent evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a 0 percent evaluation; extension limited to 10 degrees warrants a 10 percent evaluation; extension limited to 15 degrees warrants a 20 percent evaluation; extension limited to 20 degrees warrants a 30 percent evaluation; extension limited to 30 degrees warrants a 40 percent evaluation; and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a (2015). 

As noted above, the Veteran's residuals of a left meniscectomy are currently rated at 30 percent under Diagnostic Code 5257 for knee impairment, including recurrent subluxation or lateral instability.  

Prior to proceeding with the analysis, the Board recognizes that any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Service connection for the Veteran's residuals of a left meniscectomy has remained in effect for more than 10 years and, thus, is protected under 38 U.S.C.A. § 1159 (West 2014).  Consideration must be given as to whether a change in the assignment of the Diagnostic Code used in rating his disability is analogous to severance of a protected disability.

According to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See also 38 C.F.R. §§ 3.105(d) and 3.957 (2015).

It consistently has been found that the protection afforded is to the disability and not the Diagnostic Code used to rate the disability.  VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in Diagnostic Code is not equivalent to a severance.  Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

In June 2011, both the Veterans Court (Court) and the Federal Circuit Court considered the issue of whether severance of a particular Diagnostic Code was indeed severance of a service-connected disability.  Murray v. Shinseki, 24 Vet. App. 420 (2011); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).

In Murray, as cited to the parties in the December 2015 JMR, the Veteran had initially been assigned a compensable rating for a left knee disability under the Diagnostic Code for instability for more than 10 years.  Subsequently, the RO changed the Diagnostic Code to more accurately reflect the limitation of motion related to the Veteran's arthritis.  The Court determined that because the instability code did not involve arthritis symptoms, the protected disability had been impermissibly severed despite the application of a new Diagnostic Code.

However, days after the Murray decision, the Federal Circuit Court addressed a similar issue in Read.  In Read, the Veteran had been service-connected for the residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Following the more recent VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The Court affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id. at 7-8.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id. at 8.  Specifically regarding the facts in Read, the Federal Circuit agreed with VA's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything and the Veteran's disability was still service-connected even though the Diagnostic Code may have changed.  Id. at 9.

The Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id. at 10.  The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention."  Id. citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel ) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service-connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

Thus, based on the foregoing, the Federal Circuit held that that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability. 

The Board recognizes a distinction between Murray and Read in that in Murray the Diagnostic Codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability and that in Read the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms, would fall short of the holding in Read.  

In the present case, service connection for the Veteran's left knee disability has remained in effect for more than 10 years and thus is protected under 38 U.S.C.A. § 1159.  As will be seen below, the Veteran's disability is no longer manifested by subluxation or instability but rather by arthritis and limitation of motion.  As in Read, the Board is not concluding that the Veteran's left knee disability previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read that service connection for a disability is protected and not the particular Diagnostic Code, the Board finds that any change in the Diagnostic Code in this case does not result in a severance.  

Regarding protection of disability ratings under 38 C.F.R. § 3.951(b), the Board observes that while the disability rating of 30 percent has now been in effect for more than 20 years, that rating had only been in effect for 13 years when the case first came before the Board in March 2007.  However, to ensure due process, the Board will proceed as if the 30 percent rating for the left knee disability were protected and determine whether a rating in excess of 30 percent is warranted.  

A February 14, 1996, VA examination found range of motion from 40 to 110 degrees.  The examiner noted that examination of the knees was markedly limited because of low back and positional problems, specifically noting that the Veteran has low back pain if he tries to fully extend the knee.  X-rays did not show any bony lesions or joint space loss.  The examiner stated that he could not detect any instability in the knee or an anatomical reason for the knee pain at that time.  

A December 10, 1997, VA examination found mild medial and lateral joint line tenderness but no effusion or instability, but a great amount of spasm and secondary tension.  X-rays showed no significant loss of articular height but there were very slight marginal osteophyte formations in the interchondylar notch as well as on the medial edge of the tibial plateau.  The examiner provided a diagnosis of status post left knee medial meniscectomy with minimal residual knee problems.

A July 7, 1999, VA examination found range of motion from 0 to 140 degrees and no abnormalities on examination.  The examiner provided a diagnosis of left knee pain status post meniscectomy times two and stable repair of the medial collateral ligament.

A February 2, 2002, VA examination found range of motion from 5 to 105 degrees.  There was medial joint line pain but no apparent instability.  X-rays showed some early degenerative changes with some medial femoral condyle spurring but no significant joint space narrowing.  The examiner provided a diagnosis of medial compartment degenerative arthritis which is a progression related to the medial meniscectomy.

A July 16, 2002, VA examination found range of motion from 10 to 100 degrees.  There was some effusion and medial joint line tenderness but no instability.  The examiner provided a diagnosis of degenerative changes of the left knee.

A May 7, 2009, VA examination found range of motion from 0 to 100 degrees with pain throughout range of motion.  There was tenderness in all aspects of the knee especially in the medial joint line but no effusion or instability.  X-rays showed moderate joint space narrowing, subchondral sclerosis, and osteophyte formation, as well as an ossific density within the posterior aspect of the joint space.  The examiner provided a diagnosis of moderate osteoarthritis of the left knee.

Initially, the Board finds that the Veteran's residuals of a left meniscectomy are no longer manifested by recurrent subluxation or lateral instability.  All examiners have specifically stated that the ligaments are intact or that the knee is stable.  Thus, his disability no longer warrants an evaluation for subluxation or instability under Diagnostic Code 5257.  See VAOGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  The Board will now consider whether any alternative Diagnostic Code may enable a higher rating.  Butts v. Brown, 5 Vet. App. 532 (1993).  

The Veteran's range of motion of the left knee has varied throughout the appeal.  The Board has thereby considered whether different "staged" ratings may be warranted for different time periods.  

From the February 14, 1996, date of the VA examination to July 6, 1999, the date prior to the next VA examination, extension was limited to 40 degrees.  While the examiner indicated that some of that loss of extension was due to the low back disability, the examiner did not quantify the extent.  Likewise, while the December 1997 VA examiner stated that the left meniscectomy was manifested by minimal residual knee problems, the examiner did not provide any range of motion findings.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that from February 14, 1996, to July 6, 1999, his residuals of a left meniscectomy were manifested by extension limited to 40 degrees.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That finding warrants a 40 percent evaluation under Diagnostic Code 5261.  

During that time, flexion was limited to 110 degrees, which does not even meet the criteria for a 0 percent rating under Diagnostic Code 5260.  Even considering functional loss due to pain and other factors, that finding does not support a compensable rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a separate compensable rating is not warranted under Diagnostic Codes 5260.  With no objective evidence of any limitation of flexion prior to February 14, 1996, a compensable rating under either Diagnostic Code 5260 is not warranted.  

The Board notes that X-rays taken for the December 10, 1997, VA examination were indicative of degenerative arthritis, which would warrant a 10 percent rating for the major knee joint.  However, as ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint, a separate compensable rating under Diagnostic Code 5003 is not warranted.  

As of the July 7, 1999, examination, the Veteran had full range of motion of the knee, even considering functional loss due to pain and other factors.  Those findings do not support a compensable rating under either Diagnostic Code 5260 or 5261.  Thus, the 40 percent rating under Diagnostic Code 5261 will be discontinued.  However, with X-ray findings of degenerative arthritis, a rating of 10 percent would be for application for the major left knee joint under Diagnostic Code 5003.  As that is less than the 30 percent protected rating, the 30 percent is reinstated from July 7, 1999, but a rating in excess of 30 percent is not warranted.  

While the February 2, 2002, VA examination finding of flexion limited to 105 degrees does not even meet the criteria for a 0 percent rating, extension limited to 5 degrees does meet the criteria for a 0 percent rating.  Considering functional loss due to pain and other factors, and resolving reasonable doubt in the Veteran's favor, the Board finds that his disability would have been comparable to extension limited to 10 degrees, which supports a 10 percent rating under Diagnostic Code 5261.  However, as ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint, a separate 10 percent rating under Diagnostic Code 5261 cannot be combined with the 10 percent rating under Diagnostic Code 5003.  Thus, the Board will continue the protected 30 percent rating but a rating in excess of 30 percent is still not warranted.  

While the July 16, 2002, VA examination finding of flexion limited to 100 degrees does not even meet the criteria for a 0 percent rating, extension limited to 10 degrees meets the criteria for a 10 percent rating.  Even considering functional loss due to pain and other factors, the findings do not warrant a separate compensable rating under Diagnostic Code 5260 or a rating greater than 10 percent under Diagnostic Code 5261.  Despite the Veteran's complaints of chronic knee pain, he was able to extend the knee to 10 degrees.  Thus, the Board finds that his disability was not comparable to extension limited to 15 degrees to warrant a 20 percent rating under Diagnostic Code 5261.  Even if the Board were to assign a 20 percent rating for limitation of extension based on pain and other factors, that would still be less than the 30 percent protected rating.

With respect to the May 7, 2009, VA examination findings of flexion limited to 100 degrees and extension limited to 0 degrees, even considering functional loss due to pain and other factors, those findings do not support a compensable rating under either Diagnostic Code 5260 or 5261.  Thus, a rating in excess of 30 percent is still not warranted.

In conclusion, the Board has applied the benefit of the doubt in granting a higher 40 percent rating for residuals of a left meniscectomy from February 14, 1996, to July 6, 1999; however, as the preponderance of the evidence is against a rating an even higher rating or a rating in excess of 30 percent at any other time during the appeal period, those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board has considered whether the schedular evaluations are inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluation in excess of those assigned are provided for certain manifestations of the service-connected back and left knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The medical evidence shows that the Veteran's chronic lumbosacral strain does not manifest in neurological manifestations.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's knee disability, which are pain and limitation of motion.  The Veteran's symptoms are reasonably contemplated by the rating criteria.  Moreover, the Veteran has been granted a total disability rating based on individual unemployability due to his service-connected back and left knee disabilities under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Finally, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC).  See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991).  The record shows that the Veteran has been in receipt of a TDIU since April 2002.  Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU (as the Veteran's TDIU was granted based on a combination of several of his service-connected disabilities). See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242   (2010). There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i) . As such, the Board will not infer the issue of entitlement to SMC at this time.


ORDER

Separate evaluations for neurological manifestations of chronic lumbosacral strain are denied.

A 40 percent rating from February 14, 1996, to July 6, 1999, for residuals of a left meniscectomy is granted, subject to the provisions governing the award of monetary benefits.

A rating in excess of 30 percent prior to February 14, 1996, or from July 7, 1999, for residuals of a left meniscectomy is denied.


REMAND

The Veteran claims that he contracted hepatitis C from an airgun inoculation or a tattoo he obtained during service.  He asserts that he was inoculated after a bloody inoculation of a known drug user.  The record shows that he was diagnosed with hepatitis C in March 2001.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  Veterans Benefits Administration (VBA) letter 211B (98-110), November 30, 1998.

A VBA Fast Letter included the following key points:

* Hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987). 
* When needles (and other objects that puncture the skin) are contaminated with hepatitis C infected blood and are then used by others, hepatitis C can be transmitted.  Hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  
* The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.

VBA Fast Letter 04-13 (June 29, 2004).  

Given the Veteran's in-service risk factors for hepatitis C, he should be afforded a VA examination to obtain an opinion on the matter.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the etiology of his hepatitis C.  The examiner should review the claims folder and note that review in the report.  The examiner should also review VBA Fast Letter 04-13 (June 29, 2004).  The examiner should discuss the Veteran's recognized hepatitis C risk factors during and after service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to an airgun inoculation or a tattoo he obtained during service, or is otherwise attributable to service.  A complete rationale should be provided for the opinion.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


